Citation Nr: 0031719	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-17 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


REMAND

The veteran served on active duty from February 1970 to 
February 1973.  He served in Vietnam from June 1970 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 1997, the RO 
denied service connection for PTSD, for a skin condition, for 
a stomach condition, for a groin condition, for heart 
palpitations and for Agent Orange exposure.  The veteran 
perfected appeals with the denial of service connection for 
the skin condition, heart palpitations and for PTSD.  The 
issues on appeal were originally before the Board in July 
1998.  At that time the Board affirmed the denials of service 
connection for a stomach condition and for heart 
palpitations.  The Board also remanded the claim of 
entitlement to service connection for PTSD for additional 
evidentiary development.  

In its previous remand the Board requested that the RO 
attempt to obtain credible supporting evidence of the 
veteran's claimed stressors from the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  In 
April 1999, the veteran submitted a statement reporting his 
stressors.  The RO did not attempt to obtain credible 
supporting evidence from USASCRUR, apparently concluding that 
the veteran's statements lacked sufficient detail to be 
verified.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall the Court held that "where 
. . . the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure compliance."  
Id.

The Board also notes that subsequent to the Board's remand, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has emphasized the need 
to consider whether the veteran participated in combat.  The 
Court has pointed out that if the evidence establishes that 
the veteran engaged in combat, and the claimed stressor is 
related to that combat, the veteran's lay statements alone 
may establish the stressor.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); 38 C.F.R. § 3.304(f) (2000).  Information 
from USASCRUR would assist in determining whether the veteran 
participated in combat.

The evidence of record is unclear as to the veteran's 
participation in combat.  While he did not have a combat arms 
military occupational specialty, the service personnel 
records show that the veteran was awarded the "BSM" which is 
presumably the Bronze Star Medal.  This decoration could be 
awarded either for activities during combat or for 
meritorious service.  The evidence of record does not 
indicate upon what basis the veteran received the Bronze Star 
Medal.

Associated with the claims file is a June 1997 statement from 
the veteran indicating that he was still receiving counseling 
at a Vet Center.  In correspondence dated in October 1997, 
the veteran's counselor from the Vet Center wrote that the 
veteran was still undergoing treatment for PTSD caused by 
"combat trauma."  A review of the evidence of record 
reveals that Vet Center records dated through December 1996 
are of record.  The Board finds the RO must obtain the 
current outstanding treatment records referenced by the 
veteran and his counselor.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
PTSD.  The RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  After securing 
the necessary releases, the RO should 
obtain copies of such records that are 
not in file.  The RO must obtain the 
records of the veteran's treatment from 
the Vet Center located in Fort Worth, 
Texas, dated subsequent to December 1996.  

3.  The RO should again contact the 
veteran and request that he describe the 
events leading to the award of the Bronze 
Star Medal and provide any documentation 
pertaining to its award.  The RO should 
also request the veteran's service records 
pertaining to the award of the Bronze Star 
Medal.  The veteran is advised that he may 
submit lay statements in support of his 
claim including any statements supporting 
the occurrence of in-service stressors.

4.  The RO should submit any information 
supplied by the veteran, including his 
April 1999 statement, together with a copy 
of this remand and any other relevant 
documents, including personnel records, to 
USASCRUR.  The RO should ask the USASCRUR 
to provide supporting evidence of any of 
the claimed stressors, as well as unit 
histories or other information that would 
assist in determining whether the veteran 
participated in combat.  A response, 
negative or positive, should be associated 
with the claims file.  The RO should, as 
indicated, undertake follow-up through all 
appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).  

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
to the extent possible.  The RO should 
ensure that the requested examination and 
opinion are in complete compliance with 
the directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


